Citation Nr: 1701864	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for generalized arthritis (other than arthritis of the knees, low back, or left hip for which service connection has already been established), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his spouse, and J. K. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1973 to May 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed the matters involving whether new and material evidence had been received to reopen a claim of service connection for left hip arthritis, service connection for generalized arthritis, increased ratings for bilateral knee and low back disabilities, and a total disability by reason of individual unemployability due to service connected disabilities (TDIU).  

In August 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

By decision dated in January 2012, the Board reopened the claim of service connection for a left hip disability and remanded the remaining issues on appeal for further development.  

By rating decision dated in May 2013, the Agency of Original Jurisdiction (AOJ) awarded service connection for left hip arthritis and a TDIU.  A February 2015 rating decision proposed termination of TDIU, but while this matter was pending the case was returned to the Board for further appellate consideration.  

In a November 2015 decision, the Board granted several increased ratings that resulted in a schedular 100 percent combined evaluation.  TDIU was, thus, not terminated.  The matter of service connection for generalized arthritis was remanded for additional development.  

A November 2015 rating decision effectuated the Board grants, which included continuation of TDIU. 

The matter of entitlement to service connection for generalized anxiety was most recently before the Board in May 2016 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

As first noted in the Board's January 2012 decision, the issues of entitlement to service connection for depression and a speech impediment were raised by the record at the time of the August 2010 videoconference Board hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

Generalized arthritis, other than arthritis of the knees, low back, or left hip for which service connection has already been established, has not been clinically confirmed in the record.  


CONCLUSION OF LAW

Generalized arthritis, other than arthritis of the knees, low back, or left hip for which service connection has already been established, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters issued in August 2006 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and pertinent post-service treatment records were obtained.  It is noted that the AOJ contacted the Social Security Administration (SSA) to obtain any records utilized by SSA, but in April 2012, SSA responded that no medical records are available.  In May 2012, the AOJ formally certified that these records were not available.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded an appropriate VA examination to determine the existence and etiology of his claimed arthritis, most recently in March 2012.  Additional evaluations of the Veteran's medical records were undertaken in December 2015 and May 2016 pursuant to remand by the Board.  The Board finds that, taken together, the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4).   

Moreover, one who chairs a Board hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2010 hearing, the Acting Veterans Law Judge noted the issues on appeal (to include the issue decided herein) and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  The case was subsequently remanded in response to the Veteran's testimony.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order);  D'Aries, supra.  In a May 2016 remand, the Board directed the AOJ to contact the Veteran and request that he identify any and all joint that he believes are affected by arthritis for which service connection is claimed., and to obtain a VA opinion that addressed the existence and etiology of the Veteran's claimed disability.  In a May 2016 letter, the AOJ requested that the Veteran identify the joints affected by arthritis; he did not respond to this request.   The pertinent VA opinion was obtained in May 2016.  Accordingly, the Board finds compliance with prior remand.  See Stegall, 11 Vet. App. at 271.

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Generalized Arthritis 

The Veteran has claimed service connection for generalized arthritis, including as being secondary to arthritis of various joints for which service connection has already been established.  Service connection is currently in effect for residuals of a left patella fracture, now rated as a total replacement of the left knee; lumbosacral strain; a left hip strain; degenerative joint disease of the right knee; and radiculopathy of the right and left lower extremities, associated with left hip arthritis.  VA examinations conducted in 1998, 2004, and 2012 show degenerative arthritis of the each knee, the lumbosacral spine and the left hip.  An examination by VA in 1999, included a diagnosis of arthritis of both hips.  

In order to ascertain the specific joints that were affected by arthritis in order to determine whether service connection should be established, the Veteran's medical records were reviewed in December 2015 and May 2016.  In December 2015 the VA examiner opined that generalized arthritis was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The rationale provided by the examiner was that review of the medical records in the claims folder showed no diagnostic evidence of arthritis in any joint other than the knees, low back and left hip.  In May 2016, the examiner opined that it was less likely than not that there was any current or recent arthritis, other than arthritis of the knees, low back, and left hip, that was related to any incident in service or to a service-connected disability.  The rationale was that review of all of the medical records showed that, clinically, arthritis did not spread to other joints.  Regarding possible arthritis of the right hip noted by a VA examiner in 199, it was pointed out that there were no X-ray studies conducted in 1999 to support this diagnosis.  Indeed, no X-ray studies at any time show arthritis in any other joint.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no evidence of arthritis in any joint other than those for which service connection has already been established.  As such, there is no proof of current disability so there is no valid claim of service-connection on either a direct, presumptive or secondary basis.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for generalized arthritis, other than arthritis of the knees, low back, or left hip for which service connection has already been established, is not warranted.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for generalized arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for generalized arthritis (other than arthritis of the knees, low back, or left hip for which service connection has already been established), to include as secondary to service-connected disabilities, is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


